Citation Nr: 0941999	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney	


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in an August 2009 letter, the Veteran 
stated that he applied for Social Security Administration 
(SSA) disability benefits, specifically Social Security 
Disability Income, (SSDI) for his back disability and that in 
2004 he was approved.  Although SSA records from prior awards 
in 1995 are associated with the claims file, the recent 2004 
SSA decision awarding benefits and the medical records on 
which that decision was based, are not of record.  Any 
records used or generated the Social Security Administration 
(SSA) in determining whether the Veteran is disabled may be 
pertinent to the issue on appeal as they may relate to the 
etiology of the Veteran's claimed disorder.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Baker v. West, 11 Vet. 
App. 163 (1998).  Hence, a remand is warranted for the AMC/RO 
to obtain those records before proceeding with the appeal. 

To ensure that all due process requirements are met, the 
AMC/RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The AMC/RO should also specifically request that the Veteran 
provide authorization to enable VA to obtain treatment 
records from his primary care physician, Dr. O'Connell, as 
referenced to by the Veteran in his August 2009 letter. 

Finally, during the course of the appeal the Veteran has 
changed representation to the attorney listed on the title 
page.  Recently, evidence was received through the attorney 
without waiver of RO jurisdiction.  As such, while in remand 
development, the RO will have an initial opportunity to 
review that record.

Accordingly, this matter is REMANDED for the following 
actions:
 
1. The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations, 
to include SSDI, for the Veteran and all 
underlying medical records associated 
with those determinations since the May 
1995 SSA determination.  All records 
obtained should be associated with the 
claims file.  If records are not found or 
are not available, the claims file should 
contain documentation of the efforts 
made.

2.  The AMC/RO should send to the Veteran 
and his attorney a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The AMC/RO should specifically 
request that he provide sufficient 
information and authorization to obtain 
all medical records from his primary care 
physician, Dr. O'Connell, who he 
referenced in an August 2009 letter.  If, 
in the alternative, the appellant wants 
to obtain and submit these records, he 
may do so.  The claims folder should 
reflect the attempts made to obtain the 
records.

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for a back disorder 
with consideration of all evidence 
received since the last full review.   If 
the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

